EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the response received October 14, 2021 (the “Response”).  
In response to the Response, the previous (1) objections to the drawings under 37 C.F.R. § 1.84; (2) objection to claim 8 under 37 C.F.R. § 1.71(a); (3) rejection of claims 1–20 on the ground of nonstatutory double patenting; (4) invoking of 35 U.S.C. § 112(f) for claims 16–20; (5) rejection of claims 16–20 under 35 U.S.C. § 112(a); (6) rejection of claims 1–20 under 35 U.S.C. § 112(b); (7) rejection of claims 9–15 under 35 U.S.C. § 101; and (8) rejections of claims 1–20 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1–20 are currently pending.  

Allowable Subject Matter
Claims 1–20 allowed.
Regarding claim 1, while Yi et al. (US 2005/0091038 A1; filed Oct. 22, 2003) teaches assigning each term with an entity type (e.g., the terms disclosed at ¶ 32 are “concerning a review of the digital cameras” at ¶ 31)
the prior art of record does not teach (A) assigning each term among the plurality of terms with an entity type, wherein each term among the plurality of terms has a different entity type and (B) the variations of each term among the plurality of terms grouped in a same dictionary are assigned with a same entity type.  Accord Response 15–17.
Claims 9 and 16
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449